SMITH, P. J.
Notwithstanding the alleged errors claimed to have been committed at the trial of the above ease we are of the opinion that the same are not prejudicial. We have carefully examined the record and believe that the finding of the jury is in conformity with,the evidence in the ease.
In considering the fair market value of the property sought to be condemned, the jury may not only resort to the evidence before them, but may consider also in connection therewith their own good, sound judgment as to the value.
The rule seems to be that when it is not fairly evident that any substantial injustice has been done, the proceedings of a *510jury will be affirmed; the presumption being that the jury took into account of all facts bearing on the question of damages, and that there was no bias on the part of the jury that stood in the way of a fair verdict (Mills, Em. Domain Sec. 259). Such findings should not be set aside except on good cause, but not because the parties are dissatisfied with the amount recovered.
In the examination of this record, we do not think the jury-in determining the value acted upon a wrong basis, or from any partiality, bias or prejudice, nor are any of the errors of which complaint is made of such character as would furnish any inference of the existence of such influence.
It is not for us to say whether plaintiff in error was entitled to more compensation than that allowed by the jury. This was the sole question to be determined by it, and as we think the same is fair, the judgment of the court below will be affirmed.
Swing and Jones, JJ., concur.